DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed 1/7/2021. 
Claims 1-12 and 14-17 are pending. 
Previous rejection of the claims under 35 USC 103 is modified in view of the amendments to the claims. 
Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive. 
Applicant argues the cited art fails to teach wherein the GTL feed contains less than 1 ppm sulfur, less than 1% aromatics, and has a density of at most 0.800 g/cm3. Applicant argues one would not use O’Rear to teach blending low-sulfur hydrocarbon cut with GTL cut, as presented in the office action, because the purpose of blending in O’Rear is to achieve a feed having at least 1 ppm sulfur and the purpose of the present application is to have less than 1 ppm sulfur (see page 11). Applicant argues the hydrotreated product of O’Rear has an aromatic content of at least 10% (citing par. 0019) which applicant argues is contrary to the goal of the claimed method which is a product containing less than 300 ppm of aromatics.
Applicant’s arguments are not persuasive. In response, O’Rear teaches wherein after blending with hydrocarbon having sulfur, the sulfur of the feed may equal 1 ppm, thus it would have less than 1 ppm prior to blending. The GTL or FT feed may be a FT naphtha which has a density and aromatics within the range claimed as evidenced by US 2008/0244966. One purpose of producing the blend the in O’Rear is to achieve a feed having at least 1 ppm sulfur and less than 10 ppm before being hydroprocessed which may produce a product having less than 1 ppm sulfur. The instant claims teach a blended feed containing less than 15 ppm and a product having less than 1 ppm. Thus, O’Rear is in line with instant claims. Further, with respect . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283492 to Dalemat in view of US 2014/0124409 to Dindi, US 2003/0143135 to O’Rear, further in view of or evidenced by US 2008/0244966 to Ansell.
With respect to claims 1, 2, 7-9, and 14-17, Dalemat teaches a process comprising “hydrogenating a low-sulphur feed into very low sulphur and very low aromatic hydrocarbon fluids boiling in the range of from 100 to 400eC and having a boiling range of not more than 80eC, comprising the step of catalytically hydrogenating said feed at a temperature from 80 to 180eC and at a pressure from 60 to 160 bars” (0024) in the presence of a nickel supported catalyst (0031). The feed contains less than 15 ppm sulfur, more preferably less than 5 ppm, and less than 70% aromatics, preferably less than 30% (0035). The feed may be optionally prefractioanted into a boiling range having less than 90C (0039). In one embodiment, the feed is hydrocracked vacuum gas oil, optionally with FCC distillates and/or hydrotreated atmospheric distillates (0037). However, this is simply one embodiment and the art is not limited to exemplified or preferred embodiments therein. Dalemat teaches wherein the feed is a low-sulfur hydrocarbon fluid boiling in the range from 100-400 C (0024), which includes ultra-low sulfur diesel/gas oil. Dalemat does not expressly teach (1) severe hydrodesulphurization of straight run atmospheric gas oil. Hydrodesulphurization is one known way to obtain such low levels of sulfur in a fuel as shown by US 2014/0124409. Ultra-low sulfur diesel has density to meet European standards for example calls for a density less than 860 kg/m3, aromatics less than 11% and sulfur less than 10 (0003; see table 3, 4, 5, 6), which fall within the claimed ranges. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the gasoil range feed of Dalemat to severe 
With respect to the catalyst, Dalemat teaches a catalyst comprising nickel supported on an alumina carrier having specific surface area varying between 100 and 250 m2/g of catalyst (0032). The catalysts can be present in varying or substantially equal amounts in each reactor, e.g. for three reactors according to weight amounts of 0.05-0.50 / 0.10-0.70 / 0.25-0.85 (0069). Dalemat teaches wherein the process may comprise three hydrogenation stages in three separate reactors (0033; 0069; 0077). Dalemat teaches wherein the first stage is carried out in a trap reactor (0033) for sulfur removal (0005). The second stage is for reducing the aromatics to less than or equal to 4.3%, with values as low as 0.4% reported (0005) with up to 99% aromatics hydrogenated (0068). Lastly, the third stages is a finishing stage (0068). 
Dalemat teaches wherein the product fluid comprises the following: aromatics content more preferably less than 30 ppm (0025), which falls within the claimed range; a sulfur content most preferably less than 0.5 ppm (0028), which falls within the claimed range; a boiling range of 150 to 400C (0026), which falls within the claimed range; the boiling range is below 75C (0027) which falls within the range of not more than 80C. The fluid produced may be used as e.g. “a drilling fluid, as industrial solvents, in coating fluids, in explosives, in concrete demoulding formulations, in adhesives, in printing inks, in metal working fluids, as cutting fluids, as rolling oils, as EDM fluids, rust preventive in industrial lubricants, as extender oils, in sealants or polymers formulation with silicone, as viscosity depressants in plasticized polyvinyl chloride formulations, in resins, as crop protection fluids, in pharmaceutical products, in paint compositions, in polymers used in water treatment, paper manufacturing or printing pastes and cleaning solvents” (0046).
(2) Additionally, Dalemat is silent regarding mixing the feed with a gas to liquid derived hydrocarbon.

It would have been obvious to one of ordinary skill in the art at the time of the invention to select as the low sulfur feed a mixture of fossil fuel hydrocarbon and gas to liquids derived hydrocarbon fraction as taught in O’Rear for the benefit of producing additional distillate products from natural gas as well as the petroleum source. 

With respect to claims 3-6, Dalemat teaches wherein the feed to the process has less than 15 ppm Sulfur and less than 70%, preferably less than 30% aromatics (0035), have
 hydrocarbon fluids boiling in the range of from 100 to 400eC and having a boiling range of not more than 80eC (0034). Thus, where the feed comprises a blended feed, it would have 

With respect to claim 10, Dalemat teaches optionally subjecting the feed to a prefractionation resulting in more narrow boiling range feed with typical boiling ranges of prefractionated cuts are 150 to 220C or 220 to 310 C (0055), which fall within those claimed.

With respect to claim 11, Dalemat teaches that “the process further comprises a step of fractionation of the hydrogenated products into fluids of defined boiling ranges” (0040).

With respect to claim 12, Dalemat teaches wherein the products thus produced have: a naphthenic content of e.g. 36.6 (table 1, D5), which is below 60%wt, a polynaphthenic content of e.g. 17.9 (table 1, D5), which is below 30%wt, a paraffinic content of e.g. 63.4 (table 1, D5), which is above 40%wt, and an isoparaffinic content of e.g. 52.4 (table 1, D5), which is above 20%wt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771